Case:14-20891-MJK Doc#:127 Filed:08/13/19 Entered:08/13/19 16:41:49 Page:1 of 3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF GEORGIA
BRUNSWICK DIVISION
IN RE: CASE NO. 14-20891-MJK
JOHN KENNETH WILLIAMS, SR., CHAPTER 13

Debtor.

 

)

)

)

)

)

)

)

U.S. BANK TRUST NATIONAL )
ASSOCIATION, AS TRUSTEE OF )
THE LODGE SERIES III TRUST, )
c/o BSI FINANCIAL SERVICES, INC., __)
ITS SERVICING AGENT, )
)

)

)

)

)

)

)

)

)

Movant, CONTESTED MATTER

VS.

JOHN KENNETH WILLIAMS, SR., and
M. ELAINA MASSEY, Trustee,

Respondents.

)
AFFIDAVIT OF DEFAULT

 

Personally appeared before the undersigned attesting officer, duly authorized by
law to administer oaths, Tara Sprangler, being duly sworn, on oath states that she is over
the age of eighteen (18) years and has personal knowledge of the facts set forth in this
Affidavit and makes this Affidavit for use as evidence at any and all matters in the above-
styled action and for all purposes authorized by law.

1.
Affiant is employed as a Vice President of Default Operations at BSI Financial
Services, Inc. the servicing agent for U.S. Bank Trust National Association, as Trustee of
the Lodge Series III Trust, and has personal knowledge concerning the financial accounts

and records maintained by Movant in regard to Debtor's loan.
Case:14-20891-MJK Doc#:127 Filed:08/13/19 Entered:08/13/19 16:41:49 Page:2 of 3

ms

Debtor is in default on the Consent Order filed on January 9, 2019 (Doc. No. 116)

for a total of $3,831.75. This amount consists of the regular payments for May 2019

through and including July 2019 in the amount of $960.64 each, and August 2019 in the
amount of $955.36, minus $5.53 in suspense.
3.

The Consent Order provides that, upon a default by the Debtor, Movant may file

an affidavit of default.

FURTHER AFFIANT SAITH NAUGHT.

This ¥” day of August, 2019. Mee
we
or of

BSI Financial Services

314 S. Franklin Street

Titusville, PA 16354

(814) 217 -1366

Email: tsprangler@bsifinancial.com

+H
Sworn to and subscribed before me this 1 — day of August, 2019.

——Ya

Notary Public Jacob L. Balmer

My commission expires: 7-//-QoF/

OMMONWEALTH OF PENNSYLVANIA
NOTARIAL SEAL
Jacob L. Balmer, Notary Public
City of Titusville, Crawford County
a Commission oie a, 11,2021

       
    
  

   
Case:14-20891-MJK Doc#:127 Filed:08/13/19 Entered:08/13/19 16:41:49 Page:3 of 3

CERTIFICATE OF SERVICE

This is to certify that I have served the following parties in this matter with a copy
of the within and foregoing by, unless otherwise noted, depositing a true and correct
copy in the U.S. Mail with sufficient postage affixed thereto and properly addressed as
follows:

M. Elaina Massey, Esq.
Chapter 13 Trustee
Via Electronic Notice

William S. Orange, II, Esq.
Attorney for Debtor
Via Electronic Notice

John Kenneth Williams, Sr.
109 Sheryl Court
Brunswick, GA 31525-9742

This 13'" day of August, 2019.

/s/ Marc E. Ripps
Marc E. Ripps
Georgia Bar No. 606515
P. O. Box 923533
Norcross, GA 30010-3533
(770) 448-5377
Email: meratl @ aol.com
